DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on October 1, 2020.
Claims 1-23 are currently pending and have been examined. 

Information Disclosure Statement 
Information Disclosure Statement received 12/30/2020 has been reviewed and considered.

Allowable Subject Matter
Claims 3-5, 10, 11, 14-16, 21 and 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 7, 8, 18, and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) and 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.





Claim Rejections- 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites, “in response to the determination that the user has not previously purchased any item of the plurality of items at the retail store” in lines 1-3.  There is insufficient antecedent basis for this limitation.  For the purposes of examination, the Examiner will treat lines 1-3 to recite: in response to a determination that the user has not previously purchased any item of the plurality of items at the retail store.  Claims 7 and 8, which depend from claim 7, fail to remedy the deficiency noted above and are similarly rejected.
Claim 17 recites, “in response to the determination that the user has not previously purchased any item of the plurality of items at the retail store” in lines 1-3.  There is insufficient antecedent basis for this limitation.  For the purposes of examination, the Examiner will treat lines 1-3 to recite: in response to a determination that the user has not previously purchased any item of the plurality of items at the retail store.  Claims 18 and 19, which depend from claim 17, fail to remedy the deficiency noted above and are similarly rejected.
Appropriate correction is required.

Claim Rejections- 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23 are rejected under 35 U.S.C. § 101.
	Claim(s) 1-23 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  Representative claim 12 recites abstract concepts, including: obtaining identifying data corresponding to a first item collected by the user for purchase while the user is shopping at a retail store and add the first item to an electronic shopping list of items to purchase; receiving data associated with the first item in response to obtaining the identifying data corresponding to the first item; determining a location in the retail store of the first item based on the received data; identifying one or more items previously purchased by the user that are located within a threshold proximity to the location of the first item in the retail store; determining a most frequently bought item of the identified one or more items previously purchased by the user; and causing display of a suggestion for the user to collect the most frequently bought item and add the most frequently bought item to the electronic shopping list of items to purchase.
The claims as a whole are directed to “suggesting items for purchase based on a user collected item”.  Suggesting or recommending items for purchase is an abstract idea because it is a commercial interaction.  Commercial interactions are classified under certain methods of organizing human activity.  Therefore, claim 12 recites an abstract idea. 
	The judicial exception is not integrated into a practical application.  In particular, claim 12 recites the following additional elements: a portable electronic device associated with a user; receiving, by a control circuit communicatively coupled to the portable electronic device via a network, data; causing, by the control circuit, the portable electronic device to display.  The portable electronic device, control circuit, and network are merely being used as a tools to perform the abstract idea which does not integrate the exception into a practical application (see MPEP 2106.05(f)).  Additionally, receiving data associated with the first item via a network is a mere data-gathering steps and thereby considered to be insignificant extra-solution activity.  Accordingly these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Claim 12 is therefore directed to an abstract idea.
	Claim 12 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the server is merely being used as a tool to perform the abstract ideas.  Furthermore, receiving data via a network and causing the display of data are considered well-understood, routine, and conventional computer activity (see “Receiving or transmitting data over a network”, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); MPEP 2106.05(d)II).  Accordingly, claim 12 is ineligible.  
Dependent claim 12-20 merely further limit the abstract idea, without reciting any new additional elements. Accordingly, claims 12-20 are ineligible.
Dependent claims 21-22 recite providing, by the portable device, an initiation signal to the control circuit when the user enters the retail store.  As mentioned in the analysis above, transmitting data over a network is considered to be insignificant extra-solution activity and well-understood, routine and conventional computer functions.  Therefore, these additional 

	Claim(s) 1-11 are parallel in nature to claims 1-11.  Therefore, claims 1-11 are not significantly more than the abstract idea and are directed to ineligible subject matter based on the same rationale identified with respect to claim 1.

	Claim(s) 23 is parallel in nature to claim 1 and 2.  Therefore, claim 23 is not significantly more than the abstract idea and are directed to ineligible subject matter based on the same rationale identified with respect to claims 1 and 2.
Claim Rejections - 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perrier (US 2006/0259372 A1) in view of Harris (US 2013/0290234 A1).
	Claim 1, Perrier discloses a system for automatically recommending an item to a customer while the customer is shopping at a retail store, the system comprising: 
a plurality of items available for purchase at a retail store (“Information may be stored relating to the location of products within the shopping establishment” ¶ [0067]); 
a portable electronic device associated with a user that is shopping at the retail store, the portable electronic device configured to obtain identifying data corresponding to a first item collected by the user for purchase while the user is shopping at the retail store and add the first item to an electronic shopping list of items to purchase (“The shopping list may be updated as the customer is shopping.  Each item for purchase by the customer is scanned, for example, using a bar code reader at the personal shopping device.  The personal shopping device may send the scanned information to store server 110 or application server 106, 108 to obtain the associated product information” and “If the product is not on the list, the product may be added to the list” ¶ [0103]); and 
a control circuit communicatively coupled to the portable electronic device via a network (¶ [0103]), the control circuit configured to: 
receive data associated with the first item in response to obtaining the identifying data corresponding to the first item by the portable electronic device (“The personal shopping device may send the scanned information to store server 110 or application server 106, 108 to obtain the associated product information” ¶ [0103]); 
determine a location in the retail store of the first item based on the received data (“When a consumer scans an item and places the item in his shopping cart, the personal shopping device receives the bar code information. This information may be uploaded to application servers 106, 108. This information may further be associated with the position information of the personal shopping device. The system may assume that the consumer placed the item in the cart at approximately the same location where the consumer took the item from the shelf/display” ¶ [0070]); 
identify one or more items previously purchased by the user that are located within a threshold proximity to the location of the first item in the retail store (“For example, the application server 106 may access the customer’s shopping history and determine the top, for example, eight, products the customer purchases most frequently.  Advertisements associated with the eight most purchased products … may be displayed based on the position of the personal shopping device within a predetermined distance of the product” ¶ [0080]); 
determine a most frequently bought item of the identified one or more items previously purchased by the user (“For example, the application server 106 may access the customer’s shopping history and determine the top, for example, eight, products the customer purchases most frequently” ¶ [0080]); and 
cause the portable electronic device to display a suggestion for the user to collect the most frequently bought item (“This information may further be associated with the position information of the personal shopping device. The system may assume that the consumer placed the item in the cart at approximately the same location where the consumer took the item from the shelf/display” ¶ [0070]; “Advertisements associated with the eight most purchased products … may be displayed based on the position of the personal shopping device within a predetermined distance of the product” ¶ [0080]). 
Perrier does not disclose:
add the most frequently bought item to the electronic shopping list of items to purchase.
However, Harris [Symbol font/0x2D]which like Perrier is concerned with managing product purchase information over a network[Symbol font/0x2D] teaches:
add the most frequently bought item to the electronic shopping list of items to purchase (For example, ICST may keep track of how often a type of eggs from a particular company comes up in all of the user’s receipts, and/or the like.  From this information, ICST may generate a predictive shopping list 5812, wherein products are placed on the predictive shopping list based on frequency of purchase” ¶ [0374]; “In some implementations, the actual product placed on the list may depend on the frequency of each individual product (e.g., the product with the highest frequency may be added to the list)” ¶ [0375] of Harris).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Perrier to include adding the most frequently bought item to the electronic shopping list of items to purchase as taught by Harris.  One of ordinary skill in the art before the effective filing date would have been motivated to 

Claim 12 is directed to a method.  Claim 12 recites limitations that are parallel in nature as those addressed above for claim 1 which is directed towards a system.  Claim(s) 12 is therefore rejected for the same reasons as set forth above for claim 1.

Claims 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perrier (US 2006/0259372 A1) in view of Harris (US 2013/0290234 A1), and further in view of Srinivasan (US 2019/0362408 A1).
Claim 6, the combination of Perrier in view of Harris teaches the system of claim 1.  Perrier further discloses:
the item being located within the threshold proximity to the location of the first item (¶ [0070]; “For example, the application server 106 may access the customer’s shopping history and determine the top, for example, eight, products the customer purchases most frequently.  Advertisements associated with the eight most purchased products … may be displayed based on the position of the personal shopping device within a predetermined distance of the product” ¶ [0080]).
 The combination of Perrier in view of Harris does not teach:
wherein the control circuit is further configured to, in response to the determination that the user has not previously purchased any one item of the plurality of items at the retail store, identify a second item of the plurality of items based on the second item being associated with at least one of a plurality of prioritized-product types, 
the second item being associated with a highest weighting value relative to weighting values of other items associated with the same prioritized-product type associated with the second item.
However, Srinivasan [Symbol font/0x2D]which like Perrier is related to managing product purchase information[Symbol font/0x2D]teaches:
wherein the control circuit is further configured to, in response to the determination that the user has not previously purchased any one item of the plurality of items at the retail store (“FIG. 5 illustrates an example method 500 of generating item recommendations to unknown users based on context” ¶ [0051] of Srinivasan), identify a second item of the plurality of items based on the second item being associated with at least one of a plurality of prioritized-product types (“At operation 506, one or more item recommendations are presented to an unknown user based on the unknown user's context. An item recommendation generator, such as the item recommendation generator 120 of FIG. 3 utilizes affinity scores to predict which items an unknown user will be most likely to purchase. Items are selected from context-based clusters of items based on which, on average, have the best conversion rates of views to sales” ¶ [0054] of Srinivasan),
the second item being associated with a highest weighting value relative to weighting values of other items associated with the same prioritized-product type associated with  (“The clickstream data includes page views, purchases, and other interactions that a known user has made with a web site” ¶ [0052]; “At operation 504, the clickstream data is analyzed in order to generate scores for each of a plurality of items based on user affinity” ¶ [0053]; “At operation 506, one or more item recommendations are presented to an unknown user based on the unknown user's context. An item recommendation generator, such as the item recommendation generator 120 of FIG. 3 utilizes affinity scores to predict which items an unknown user will be most likely to purchase. Items are selected from context-based clusters of items based on which, on average, have the best conversion rates of views to sales” ¶ [0054] of Srinivasan).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Perrier in view of Harris to include the determination of Srinivasan.  One of ordinary skill in the art before the effective filing date would have been motivated to modify Perrier to include the determination of Srinivasan in order to generate contextually relevant recommendations to “cold start” users (Srinivasan: ¶ [0022]).

Claim 17 is directed to a method.  Claim 17 recites limitations that are parallel in nature as those addressed above for claim 6 which is directed towards a system.  Claim(s) 17 is therefore rejected for the same reasons as set forth above for claim 6.

Claims 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perrier (US 2006/0259372 A1) in view of Harris (US 2013/0290234 A1), and further in view of Dorner (US 9,799,065 B1).
Claim 9, the combination of Perrier in view of Harris teaches the system of claim 1.  The combination of Perrier in view of Harris does not teach the following limitations, however Dorner [Symbol font/0x2D]which like Perrier is directed to associating items at a physical location[Symbol font/0x2D] teaches, wherein the threshold proximity to the location of the first item in the retail store comprises one of: 
within the same aisle of the location of the first item, within half an aisle of the location of the first item, on the same product storage fixture of the location of the first item (see “For example, a degree of association between the first and third items at a same physical proximity between each other could be attributed to a third item with the same physical proximity to both the first and second items (which may be indicative of each of the first, second and third items being similar items grouped on a common display shelf)” in Col 10, lines 55-65 of Dorner), on an adjacent product storage fixture as the product storage fixture of the location of the first item, within a 5 meter radius of the location of the first item, within a 3 meter radius of the location of the first item, and within a one meter radius of the location of the first item.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Perrier in view of Harris to include the threshold proximity as taught by Dorner.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the system to include the threshold proximity of Harris in order to present or recommend to a user additional items whose associations are 

Claim 20 is directed to a method.  Claim 20 recites limitations that are parallel in nature as those addressed above for claim 9 which is directed towards a system.  Claim(s) 20 is therefore rejected for the same reasons as set forth above for claim 9.


Claims 2, 13, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perrier (US 2006/0259372 A1) in view of Harris (US 2013/0290234 A1), and further in view of Hariri (US 2015/0332372 A1).
Claim 2, the combination of Perrier in view of Harris teaches the system of claim 1.  Perrier does not disclose the following limitation, however Harris further teaches:
determine a highest valued one of the number of items that are most frequently bought relative to values associated with the remaining number of items (“ICST may continue to compare products against the Product Frequency table” and “In some implementations, the actual product placed on the list may depend on the frequency of each individual product (e.g., the product with the highest frequency may be added to the list)” in ¶ [0375] of Harris); and
cause the portable device to … add the highest frequency one of the number of items to the electronic shopping list of items to purchase (For example, ICST may keep track of how often a type of eggs from a particular company comes up in all of the user’s receipts, and/or the like.  From this information, ICST may generate a predictive shopping list 5812, wherein products are placed on the predictive shopping list based on frequency of 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Perrier to include adding the most frequently bought item to the electronic shopping list of items to purchase as taught by Harris.  One of ordinary skill in the art before the effective filing date would have been motivated to modify Perrier to include the adding of Harris so that a shopping cart, via use of the user’s predictive shopping list, may obtain a fastest route through the store to get to the items on the list (Harris: ¶ [0391]), thus enabling a user to more quickly locate items of most frequently demonstrated interest.
  The combination of Perrier in view of Harris does not teach, wherein, in an event that the determination of the most frequently bought item results in determining a number of items that are most frequently bought, the control circuit is further configured to:
determine a highest weighted one of the number of items that are most frequently bought relative to weighting values associated with the remaining number of items, 
wherein each of the weighting values is based on corresponding item attributes, item-user interaction attributes, and user attributes; and 
cause the portable electronic device to display a second suggestion for the user to collect the highest weighted one of the number of items and add the highest weighted one of the number of items to the electronic shopping list of items to purchase.
However, Hariri [Symbol font/0x2D]which like Perrier is concerned with managing product purchase information over a network[Symbol font/0x2D] teaches:
determine a highest weighted one of the number of items relative to weighting values associated with the remaining number of items (“For example, the recommendation 112 may include one or more items that are selected based on utility scores of the one or more items, e.g., the one or more items having the highest utility scores among a larger set of items” ¶ [0031] of Hariri), 
wherein each of the weighting values is based on corresponding item attributes, item-user interaction attributes, and user attributes (“server 104 may compute a value (e.g., a utility score) of an item based on user profile 114 corresponding to user 110(1) and item models (e.g., feature based models) built based on user preference data 118 of multiple users and item information of multiple items” ¶ [0022]; “For example, monitoring module 308 may monitor users' interactions with service 102 and generate an activity event for an individual interaction of each of the users' interactions. There may be various types of activity events including, for example, clicking, lingering, purchasing, rating events, etc. corresponding to various types of users' interactions” ¶ [0033] of Hariri); and
cause the portable device to display a suggestion for the user to collect the highest weighted item (“Based on the utility score, server 104 may generate a recommendation 122, and transmit recommendation 122 to user device 108(1)” ¶ [0023]; ¶ [0031] of Hariri).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Perrier in view of Harris to include the highest weight value as taught by Hariri.  One of ordinary skill in the art before the effective filing date would have been motivated to modify Perrier to include the highest weighting value 

Claim 13 is directed to a method.  Claim 13 recites limitations that are parallel in nature as those addressed above for claim 2 which is directed towards a system.  Claim(s) 13 is therefore rejected for the same reasons as set forth above for claim 2.

Claim 23, Perrier discloses a system for automatically recommending an item to a customer while the customer is shopping at a retail store, the system comprising: 
a plurality of items available for purchase at a retail store (“Information may be stored relating to the location of products within the shopping establishment” ¶ [0067]); 
a portable electronic device associated with a user that is shopping at the retail store, the portable electronic device configured to obtain identifying data corresponding to a first item collected by the user for purchase while the user is shopping at the retail store and add the first item to an electronic shopping list of items to purchase (“The shopping list may be updated as the customer is shopping.  Each item for purchase by the customer is scanned, for example, using a bar code reader at the personal shopping device.  The personal shopping device may send the scanned information to store server 110 or application server 106, 108 to obtain the associated product information” and “If the product is not on the list, the product may be added to the list” ¶ [0103]); and 
a control circuit communicatively coupled to the portable electronic device via a network (¶ [0103])
receive data associated with the first item in response to obtaining the identifying data corresponding to the first item by the portable electronic device (“The personal shopping device may send the scanned information to store server 110 or application server 106, 108 to obtain the associated product information” ¶ [0103]); 
determine a location in the retail store of the first item based on the received data (“When a consumer scans an item and places the item in his shopping cart, the personal shopping device receives the bar code information. This information may be uploaded to application servers 106, 108. This information may further be associated with the position information of the personal shopping device. The system may assume that the consumer placed the item in the cart at approximately the same location where the consumer took the item from the shelf/display” ¶ [0070]); 
identify one or more items previously purchased by the user that are located within a threshold proximity to the location of the first item in the retail store (“For example, the application server 106 may access the customer’s shopping history and determine the top, for example, eight, products the customer purchases most frequently.  Advertisements associated with the eight most purchased products … may be displayed based on the position of the personal shopping device within a predetermined distance of the product” ¶ [0080]); 
determine an item of the one or more items previously purchased by the user having a highest value relative to values associated with the one or more other item previously purchased (“For example, the application server 106 may access the customer’s shopping history and determine the top, for example, eight, products the customer purchases most frequently” ¶ [0080]); and 
cause the portable electronic device to display a suggestion for the user to collect the highest value item (“This information may further be associated with the position information of the personal shopping device. The system may assume that the consumer placed the item in the cart at approximately the same location where the consumer took the item from the shelf/display” ¶ [0070]; “Advertisements associated with the eight most purchased products … may be displayed based on the position of the personal shopping device within a predetermined distance of the product” ¶ [0080]). 
Perrier does not disclose:
cause the portable electronic device to … add the highest weighted item to the electronic shopping list of items to purchase.
However, Harris [Symbol font/0x2D]which like Perrier is concerned with managing product purchase information over a network[Symbol font/0x2D] teaches:
add the highest frequency item to the electronic shopping list of items to purchase (For example, ICST may keep track of how often a type of eggs from a particular company comes up in all of the user’s receipts, and/or the like.  From this information, ICST may generate a predictive shopping list 5812, wherein products are placed on the predictive shopping list based on frequency of purchase” ¶ [0374]; “In some implementations, the actual product placed on the list may depend on the frequency of each individual product (e.g., the product with the highest frequency may be added to the list)” ¶ [0375] of Harris).

The combination of Perrier in view of Harris does not teach:
determine an item of the one or more items previously purchased by the user having a highest weighting value relative to weighting values associated with the one or more items previously purchased, wherein each of the weighting values is based on corresponding item attributes, item-user interaction attributes, and user attributes; and
cause the portable device to display a suggestion for the user to collect the highest weighted item and add the highest weighted item to the electronic shopping list of items to purchase.
However, Hariri [Symbol font/0x2D]which like Perrier is concerned with managing product purchase information over a network[Symbol font/0x2D] teaches:
determine an item of the one or more items having a highest weighting value relative to weighting values associated with the one or more items, wherein each of the weighting values is based on corresponding item attributes, item-user interaction attributes, and user attributes (“server 104 may compute a value (e.g., a utility score) of an item based on user profile 114 corresponding to user 110(1) and item models 
cause the portable device to display a suggestion for the user to collect the highest weighted item (“Based on the utility score, server 104 may generate a recommendation 122, and transmit recommendation 122 to user device 108(1)” ¶ [0023]; ¶ [0031] of Hariri).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Perrier in view of Harris to include the highest weight value as taught by Hariri.  One of ordinary skill in the art before the effective filing date would have been motivated to modify Perrier to include the highest weighting value of Hariri in order to utilize unlimited contextual variables that affect the usefulness of recommendations (Hariri: ¶ [0015]).
	


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chandrasekaran (US 2016/0321633 A1) describes providing a signal when a customer enters a retail store, wherein the signal comprises location and attribute information of the customer.
Conant, II (US 2017/0330274 A1) describes adjusting a threshold distance based on the number of product items in the collection that match a particular product item.
Hurewitz (US 2014/0365334 A1) describes determining whether a customer has previously purchased item at the retail store and sending customer location information to a server.
Stull (US 2020/0366745 A1) describes a portable electronic device associated with a user that is shopping at the retail store, the portable electronic device configured to obtain identifying data corresponding to a first item collected by the user for purchase while the user is shopping at the retail store and add the first item to an electronic shopping list of items to purchase.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY A GIBSON-WYNN whose telephone number is (571)272-8305.  The examiner can normally be reached on M-F 8:30-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.G.W./Examiner, Art Unit 3625                                                                                                                                                                                                        
/RESHA DESAI/Primary Examiner, Art Unit 3625